
	
		I
		111th CONGRESS
		1st Session
		H. R. 1615
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Ehlers (for
			 himself, Mr. McKeon,
			 Ms. Granger,
			 Mr. Wilson of South Carolina,
			 Mr. Honda,
			 Mr. Boustany,
			 Mr. Price of Georgia, and
			 Mr. Patrick J. Murphy of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend section 435(o) of the Higher Education Act of
		  1965 regarding the definition of economic hardship.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Economic Deferment for
			 Students (MEDS) Act.
		2.Definition of economic
			 hardshipSection 435(o) of the
			 Higher Education Act of 1965 (20 U.S.C. 1085(o)) is amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (A)(ii), by striking or after the semicolon;
				(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(C)by inserting after
			 subparagraph (A) the following:
					
						(B)such borrower is
				working full-time and has a Federal educational debt burden that equals or
				exceeds 20 percent of such borrower’s adjusted gross income, and the difference
				between such borrower’s adjusted gross income minus such burden is less than
				220 percent of the greater of—
							(i)the annual
				earnings of an individual earning the minimum wage under section 6 of the Fair
				Labor Standards Act of 1938; or
							(ii)150 percent of
				the poverty line, as defined under section 673(2) of the Community Services
				Block Grant Act, applicable to such borrower's family size;
				or
							; and
				(2)in paragraph (2),
			 by striking (1)(B) and inserting (1)(C).
			
